DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-6, 8-9, 11-13, and 15-20 (renumbered claims 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance: With reference to claims 1 and 20, none of the references teach or fairly suggest a wearable apparatus comprising a first display screen and a second display screen; a first optical mirror comprising a first reflective surface facing the first display screen and a second optical mirror comprising a second reflective surface facing the second display screen; a first and second eyepiece arranged between the display screens and the optical mirrors, respectively; and a shading member facing another surface of the optical mirror opposite the reflective surface for blocking external light, wherein the  reflective surfaces and the display screens form a first predetermined angle, such that an object image projected by the display screens through the  the shading member is detachably coupled to a housing body of the wearable apparatus. With further reference to claim 4, none of the references found discloses or reasonably suggest, wherein the first display screen and the second display screen are placed against each other, the first display plane and the second display plane face away from each other, the first reflective surface faces the first display plane, and the second reflective surface faces the second display plane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spitzer (US2017/0123209) discloses a HMD device including a housing and display device, and including a shading member (divider, 165).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625